Citation Nr: 1102132	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
August 14, 2009, and a rating in excess of 20 percent from August 
14, 2009, for right (major) elbow lateral epicondylitis with 
strain.

2.  Entitlement to a rating in excess of 10 percent from 
September 7, 2007, through September 21, 2008, for left knee 
retropatellar pain syndrome.

3.  Entitlement to a rating in excess of 10 percent from 
September 22, 2008, through August 13, 2009, and a rating in 
excess of 20 percent from August 14, 2009, for left knee 
retropatellar pain syndrome.

4.  Entitlement to a rating in excess of 10 percent from 
September 7, 2007, through September 21, 2008, for right knee 
retropatellar pain syndrome.

5.  Entitlement to a rating in excess of 10 percent from 
September 22, 2008, through August 13, 2009, and a rating in 
excess of 20 percent from August 14, 2009, for right knee 
retropatellar pain syndrome. 

6.  Entitlement to a rating in excess of 20 percent for lumbar 
strain with degenerative changes.

7.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1993 to October 1993 and from May 2000 to November 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  On his September 2008 substantive 
appeal, the Veteran indicated that he desired a DRO hearing.  
However, in July 2009, the Veteran cancelled his request for a 
hearing.

The issue of entitlement an increased rating for PTSD is 
addressed in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  For the period from September 7, 2007, through August 13, 
2009, the Veteran's right elbow lateral epicondylitis with strain 
was manifested by pain; flexion of the elbow was not limited to 
90 degrees and extension was not limited to 75 degrees.  

2.  For the period on and after August 14, 2009, the Veteran's 
right elbow lateral epicondylitis with strain has been manifested 
by limitation of motion but flexion has not been limited to 70 
degrees and extension has not been limited to 90 degrees.

3.  For the period from September 7, 2007, through September 21, 
2008, the Veteran's left knee retropatellar pain syndrome was 
manifested by X-ray evidence of probable early osteoarthritis; 
neither instability, recurrent subluxation, limited extension, 
nor limited flexion was present.

4.  For the period on and after September 22, 2008, the Veteran's 
left knee retropatellar pain syndrome has been manifested by 
extension limited to 15 degrees and flexion limited to 50 
degrees; neither instability nor recurrent subluxation was 
present.

5.  For the period from September 7, 2007, through September 21, 
2008, the Veteran's right knee retropatellar pain syndrome was 
manifested by X-ray evidence of probable early osteoarthritis; 
neither instability, recurrent subluxation, limited extension, 
nor limited flexion was present.

6.  For the period on and after September 22, 2008, the Veteran's 
right knee retropatellar pain syndrome has been manifested by 
extension limited to 15 degrees and flexion limited to 50 
degrees; neither instability nor recurrent subluxation  was 
present.

7.  Throughout the period of the claim, the Veteran's lumbosacral 
strain with degenerative changes has been manifested by 
limitation of motion; it has not resulted in limitation of 
forward flexion to 30 degrees or less, ankylosis of the entire 
thoracolumbar spine, or any incapacitating episodes.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to 
August 14, 2009, and a rating in excess of 20 percent from August 
14, 2009, for right (major) elbow lateral epicondylitis with 
strain, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5206, 5207 (2010).

2.  For the period from September 7, 2007, through September 21, 
2008, the criteria for a rating in excess of 10 percent for left 
knee retropatellar pain syndrome are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2010).

3.  For the period from September 22, 2008, the criteria for a 
combined 40 percent, but no higher, rating for left knee 
retropatellar pain syndrome are met.  38 U.S.C.A. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2010).

4.  For the period from September 7, 2007, through September 21, 
2008, the criteria for a rating in excess of 10 percent for right 
knee retropatellar pain syndrome are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2010).

5.  For the period from September 22, 2008, the criteria for a 
combined 40 percent, but no higher, rating for right knee 
retropatellar pain syndrome are met.  38 U.S.C.A. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2010).

6.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided all required 
notice by correspondence sent in September 2007, June 2008 and 
June 2009.  Although the Veteran was not provided complete notice 
until after the initial adjudication of the claims, the Board 
finds that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that any ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  In addition the Veteran has been afforded appropriate 
VA examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that should be obtained to 
substantiate the Veteran's claims.  The Board is also unaware of 
any such evidence.  

In sum, the Board has determined that any procedural errors in 
the RO 's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims.

General Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims files, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

A.  Right Elbow

Under Diagnostic Code 5024, tenosynovitis is to be rated based on 
limitation of motion as arthritis is.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024. 

Ankylosis of the major elbow is to be rated as follows: for 
favorable ankylosis of the elbow at an angle between 90 degrees 
and 70 degrees, 40 percent; for intermediate ankylosis of the 
elbow, at an angle of more than 90 degrees, or between 70 degrees 
and 50 degrees, 50 percent; for unfavorable ankylosis of the 
elbow, at an angle of less than 50 degrees or with complete loss 
of supination or pronation, 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.

Flexion of the major forearm limited to 110 degrees is rated as 
noncompensably (0 percent) disabling; flexion limited to 100 
degrees is rated as 10 percent disabling; flexion limited to 90 
degrees is rated as 20 percent disabling; flexion limited to 70 
degrees is rated as 30 percent disabling; flexion limited to 55 
degrees is rated as 40 percent disabling; and flexion limited to 
45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Extension of the major forearm limited to 45 degrees is rated as 
10 percent disabling; extension limited to 60 degrees is rated as 
10 percent disabling; extension limited to 75 degrees is rated as 
20 percent disabling; extension limited to 90 degrees is rated as 
30 percent disabling; extension limited to 100 degrees is rated 
as 40 percent disabling; and extension limited to 110 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Limitation of flexion of the major forearm to 100 degrees with 
forearm extension limited to 45 degrees is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Other impairment of the elbow with joint fracture, with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of the head of the radius, is rated 20 percent disabling 
for the major side.  Flail joint of the elbow is rated 60 percent 
disabling for the major side.  38 C.F.R. § 4.71a, Diagnostic Code 
5209.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I.

Historically, the Veteran was treated for a right elbow injury in 
service.  He was granted service connection for right elbow 
lateral epicondylitis with strain, rated 10 percent, in a January 
2004 rating decision.

In September 2007, the Veteran submitted a claim for an increased 
rating.

September 2007 VA X-rays studies of the right elbow revealed no 
joint effusion, fracture, dislocation, or degenerative changes.

An October 2007 VA examination report notes the Veteran's 
complaints of severe and constant pain in his right elbow.  He 
denied any flare-ups.  He was wearing an elbow brace and reported 
difficulty lifting, pushing and pulling greater than five pounds.  
On examination, range of motion was from 0 degrees of extension 
to 150 degrees of flexion, with pain from 140 degrees to 150 
degrees.  There was no increased loss of motion after repetitive 
use due to pain, weakness, lack of endurance, fatigue, or 
incoordination.  Moderate tenderness was noted over the medial 
and lateral aspect of right elbow.  There was no swelling noted.  

A January 2009 determination by the Social Security 
Administration (SSA) found the Veteran to be disabled, effective 
August 2007, based on the following disabilities: anxiety related 
disorders and osteoarthrosis and allied disorders.

During an August 2009 VA examination, the Veteran complained of 
moderate to severe constant right elbow pain.  He further 
complained of difficulty pushing and lifting more than 10 pounds.  
He denied any flare-ups.  He claimed that he used a brace but was 
not wearing it at the time of the examination.  He denied taking 
any medication for his right elbow disability.  On examination, 
range of motion was: from 0 degrees of extension to 90 degrees of 
flexion, with pain from 80 to 90 degrees; supination from 0 to 50 
degrees, with pain from 40 to 50 degrees; and pronation from 0 to 
80 degrees, with pain from 70 to 80 degrees.  There was no 
increased loss of motion after repetitive use due to pain, 
weakness, lack of endurance, fatigue, or incoordination.  

A June 2010 DRO decision awarded an increased rating of 20 
percent for right elbow lateral epicondylitis with strain, 
effective August 14, 2009.

September 7, 2007, through August 13, 2009

For the period from September 7, 2007, through August 13, 2009, 
the Veteran's right elbow disability is evaluated as 10 percent 
disabling.  Based on a review of the evidence of record, the 
Board concludes that the Veteran is not entitled to an increased 
rating for his right elbow disability for this period.  A close 
review of the record reveals no distinct period during which the 
criteria for the next higher (20 percent) rating were met.  

The medical evidence of record for the period at issue shows that 
the Veteran demonstrated full extension and essentially full 
flexion in his right elbow with pain.  In October 2007, a VA 
examiner opined that there would be no additional limitation due 
to flare-ups or repeated use, and no additional limitation due to 
weakness or incoordination.  Such arthritis with pain is 
encompassed by the criteria for the 10 percent rating currently 
assigned for the period at issue.  The evidence does not show 
flexion limited to 90 degrees or extension limited to 75 degrees.  
Therefore, a rating greater than 10 percent is not warranted 
under Diagnostic Codes 5206 or 5207.  Furthermore, a higher 
disability rating under Diagnostic Code 5209 is not warranted, as 
the Veteran's right elbow disability has not been shown to be 
productive of a fracture with marked cubitus varus or cubitus 
valgus deformity or with ununited fracture of head of radius.  
Examination of the right elbow showed no swelling, and the 
Veteran's X-rays revealed no fracture.



From August 14, 2009

For the period from August 14, 2009, the Veteran's right elbow 
disability is evaluated as 20 percent disabling.  Based on a 
review of the evidence of record, the Board concludes that the 
Veteran is not entitled to an increased rating for his right 
elbow disability for this period.  A close review of the record 
reveals no distinct period during which the criteria for the next 
higher (30 percent) rating were met.  

The medical evidence of record shows that the Veteran 
demonstrated no less than full extension and no less than 80 
degrees of flexion in his right elbow with pain.  In August 2009, 
a VA examiner opined that there would be no additional limitation 
due to flare-ups or repeated use, and no additional limitation 
due to weakness or incoordination.  Flexion limited to 70 degrees 
or extension limited to 90 degrees was not shown for the period 
at issue.  Therefore, a rating greater than 20 percent is not 
warranted under Diagnostic Codes 5206 or 5207.  Furthermore, a 
higher disability rating under Diagnostic Code 5209 is not 
warranted, as the Veteran's right elbow disability has not been 
shown to be productive of flail joint.

B.  Knees

Under Diagnostic Code 5014, chondromalacia substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014. 

The rating schedule provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate II.

VA's General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, 
the General Counsel has also held that separate ratings may be 
assigned for disability of the same joint under Codes 5260 (for 
limitation of flexion) and 5261 (for limitation of extension).  
VAOGCPREC 9-2004 (September, 2004).

Historically, the Veteran was granted service connection for 
retropatellar pain syndrome of the right and left knees, each 
rated 10 percent, in a January 2004 rating decision.

July 2007 VA X-ray studies revealed probable early osteoarthritis 
of both knees.  

In September 2007, the Veteran submitted a claim for increased 
ratings.

An October 2007 VA examination report notes the Veteran's 
complaints of severe and constant pain in both knees.  He denied 
any flare-ups.  He reported difficulty in prolonged standing, 
walking more than 20 minutes, walking up and down steps, climbing 
and squatting.  He denied any history of knee surgery.  The 
Veteran presented with a moderate to severe, slow, antalgic gait 
utilizing a cane and knee braces.  On examination, range of 
motion of both knees was from 0 degrees of extension to 150 
degrees of flexion, with pain from 140 degrees to 150 degrees.  
There was no increased loss of motion after repetitive use due to 
pain, weakness, lack of endurance, fatigue, or incoordination.  
There were no clinical signs of instability and no swelling in 
either knee.  Drawer sign and McMurray sign were negative.  
Moderate tenderness and crepitus on palpation were noted 
bilaterally. 

October 2007 VA MRI studies of the right knee revealed intact 
ligaments and tendons.

In a VA Form 9 received on September 22, 2008, the Veteran 
maintained (in pertinent part) that his knee disabilities had 
worsened.

A September 2008 VA outpatient treatment record notes the 
Veteran's complaints of constant knee pain with locking.

A January 2009 determination by the Social Security 
Administration (SSA) found the Veteran to be disabled, effective 
August 2007, based on the following disabilities: anxiety related 
disorders and osteoarthrosis and allied disorders.

During an August 2009 VA examination, the Veteran complained of 
moderate, intermittent, bilateral knee pain which occurred six or 
seven times a week for about 30 minutes each time.  He denied 
flare-ups.  He reported difficulty in prolonged standing, walking 
more than 20 minutes, walking up and down steps, climbing and 
squatting.  He presented with a moderate to severe, slow, 
antalgic gait utilizing a cane.  He denied using knee braces.  On 
examination, range of motion for both knees was: extension 
limited to 15 degrees; and flexion from 15 degrees to 50 degrees 
with pain from 30 to 50 degrees.  There was no increased loss of 
motion after repetitive use due to pain, weakness, lack of 
endurance, fatigue, or incoordination.  There were no clinical 
signs of instability and no swelling in either knee.  Drawer sign 
and McMurray sign were negative.  There was no crepitus noted on 
palpation.  Moderate tenderness was noted bilaterally.

A June 2010 DRO decision awarded increased ratings of 20 percent 
for left knee retropatellar pain syndrome and right knee 
retropatellar pain syndrome, effective August 14, 2009.

September 7, 2007, through September 21, 2008

For the period from September 7, 2007, through September 21, 
2008, the Veteran's left knee disability and right knee 
disability are each evaluated as 10 percent disabling.  Based on 
a review of the evidence of record, the Board concludes that the 
Veteran is not entitled to increased ratings for either knee 
disability for this period.  A close review of the record reveals 
no distinct period during which the criteria for the next higher 
(20 percent) rating were met for either knee disability.  

Specifically, for the period at issue, the Board finds the 
Veteran's service-connected left knee and right knee disabilities 
were manifested by complaints of pain and X-ray evidence of 
probable early osteoarthritis without evidence of lateral 
instability, recurrent subluxation, limited extension, or limited 
flexion, including as a result of pain or functional loss.   See 
Diagnostic Codes 5257, 5260, 5261.

Additionally, the medical evidence did not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

From September 22, 2008

Based on a review of the evidence of record, the Board concludes 
that for the period from September 22, 2008 (the date that the 
Veteran maintained that his knee disabilities had worsened), the 
Veteran's left knee disability and right knee disability each 
warrant a combined 40 percent rating based on limitation of 
extension and limitation of flexion.

Given the August 2009 VA examiner's findings, the Board finds 
that a 20 percent rating is warranted under Diagnostic Code 5261 
on the basis of extension limited to 15 degrees.  A higher 30 
percent rating is not warranted as extension was not shown to be 
limited to 20 degrees.  Also, a separate 20 percent rating is 
warranted under Diagnostic Code 5260 for limitation of flexion to 
30 degrees including as a result of pain.  A higher 30 percent 
rating is not warranted under Diagnostic Code 5260 as flexion was 
not shown to be limited to less than 30 degrees.  VAOPGCPREC 9-
2004 (2004).

Additionally, the medical evidence has not demonstrated any 
ankylosis (Diagnostic Code 5256), subluxation or instability 
(Diagnostic Code 5257), removal of semilunar cartilage 
(Diagnostic Code 5258), impairment of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  Therefore, these diagnostic codes are inapplicable in 
this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

C.  Lumbar strain with Degenerative Changes

Lumbar strain with degenerative arthritis of the spine is to be 
evaluated under the general rating formula for rating diseases 
and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242.  Intervertebral disc syndrome will 
be evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined below), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, a 
20 percent evaluation is warranted.  With incapacitating episodes 
having a total duration of at least one week but less than two 
weeks during the past 12 months, a 10 percent evaluation is 
warranted.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of injury 
or disease, the following ratings will apply.  An evaluation of 
10 percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; there 
is muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or if there is a 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

Historically, the Veteran was seen with complaints of recurrent 
low back pain in service.  He was granted service connection for 
lumbar strain with degenerative changes, rated 10 percent, in a 
January 2004 rating decision.

VA treatment records dated from September 2006 to September 2007 
note the Veteran's ongoing complaints of chronic low back pain.  
September 2007 X-ray studies revealed multilevel lower lumbar 
spine spondylosis and degenerative change.  

In September 2007, the Veteran submitted a claim for an increased 
rating.

An October 2007 VA examination report notes the Veteran's 
complaints of severe, constant low back pain.  He denied any 
radiation of pain to the lower extremities; he denied any flare-
ups or incapacitating episodes.  He reported working as a heavy 
equipment mechanic.  He also reported problems with prolonged 
sitting, standing, walking, bending, and lifting more than 10 
pounds.  The Veteran presented with a moderate to severe, slow, 
antalgic gait utilizing a cane and lumbar brace.  Upon 
examination, range of motion was: flexion to 60 degrees, with 
pain from 50 to 60 degrees; extension to 15 degrees, with pain 
from 5 to 15 degrees; lateral bending to 20 degrees bilaterally, 
with pain from 10 to 20 degrees; and lateral rotation to 20 
degrees bilaterally, with pain from 10 to 20 degrees.  There were 
moderate muscle spasm and tenderness, but no weakness.  There was 
no increased loss of motion after repetitive use due to pain, 
weakness, lack of endurance, fatigue, or incoordination.  
Neurological examination was normal.

A November 2007 rating decision awarded an increased rating of 20 
percent for lumbar strain with degenerative changes, effective 
September 7, 2007.

A January 2009 determination by the Social Security 
Administration (SSA) found the Veteran to be disabled, effective 
August 2007, based on the following disabilities: anxiety related 
disorders and osteoarthrosis and allied disorders.

During an August 2009 VA examination, the Veteran complained of 
moderate to severe low back pain with intermittent (two to three 
times per week) radiation down his left leg.  The pain was worse 
with prolonged sitting, standing, walking, bending and lifting.  
He denied having any incapacitating episodes during the past 
year.  He reported having some constipation but denied any 
genitourinary dysfunction related to the lumbar spine.  He 
presented with a moderate to severe, slow, antalgic gait 
utilizing a cane.  Upon examination, range of motion was: flexion 
to 60 degrees, with pain from 50 to 60 degrees; extension to 10 
degrees, with pain from 0 to 10 degrees; lateral bending to 30 
degrees bilaterally, with pain from 20 to 30 degrees; and lateral 
rotation to 15 degrees bilaterally, with pain from 0 to 15 
degrees.  There were moderate to severe muscle spasm and 
tenderness, but no weakness.  There was no increased loss of 
motion after repetitive use due to pain, weakness, lack of 
endurance, fatigue, or incoordination.  Neurological examination 
was normal.  

After reviewing the medical evidence of record, the Board finds 
that a rating in excess of 20 percent is not warranted at any 
time during the period of the appeal.  To warrant a rating in 
excess of 20 percent, forward flexion less than 30 degrees; 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 4 weeks 
but less than 6 weeks during the past year must be demonstrated 
by the evidence of record.  Again, such impairment is not 
documented by the evidence of record.  At worst, the Veteran is 
shown to have forward flexion to 50 degrees.  Additionally, he 
has not been shown to have any additional limitation following 
repetitive use that would limit forward flexion to 30 degrees or 
less.  See DeLuca supra.  Moreover, as noted above, the Veteran 
has consistently denied any incapacitating episodes whatsoever.  
For these reasons, a rating in excess of 20 percent is not 
warranted at any time during the period of this claim.  

The Board notes that on the VA examinations of record, the 
Veteran's gait was very slow and antalgic and muscle spasms were 
observed on examination.  He complained of constant pain in his 
low back.  However, the disability level such symptomatology is 
contemplated by the criteria for a 20 percent rating under 
Diagnostic Code 5237, which includes muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Furthermore, the Board has considered whether separate ratings 
are warranted for neurological impairment associated with the 
Veteran's disability.  However, while the Veteran has recently 
reported pain and numbness radiating to his left lower extremity, 
neurological examinations have been negative, and there is no 
medical evidence showing that he has been found to have 
degenerative disc disease or intervertebral disc syndrome.  

For these reasons, a rating in excess of 20 percent is not 
warranted at any time during the period of the appeal.

D.  Other Considerations

As reflected above, the Board has considered whether staged 
ratings are warranted in this case.  The Board has granted staged 
ratings where warranted by the evidence.  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his right elbow, knee and 
lumbar spine disabilities and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from these disabilities would be in 
excess of that contemplated by the assigned staged ratings.  (In 
this regard, the record shows that the Veteran lost his job in 
March 2008 after an extended period of medical leave due to PTSD.  
See June 2008 statement from Dr. A.J. and November 2008 statement 
from the Veteran's employer.)  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent prior to August 
14, 2009, and a rating in excess of 20 percent from August 14, 
2009, for the Veteran's right (major) elbow lateral epicondylitis 
with strain is denied.

Entitlement to a rating in excess of 10 percent for the period 
from September 7, 2007, through September 21, 2008, for the 
Veteran's left knee retropatellar pain syndrome is denied.

From September 22, 2008, a combined 40 percent, but no higher, 
rating for the Veteran's left knee retropatellar pain syndrome is 
granted, subject to the law and regulations governing the payment 
of monetary benefits. 

Entitlement to a rating in excess of 10 percent for the period 
from September 7, 2007, through September 21, 2008, for the 
Veteran's right knee retropatellar pain syndrome is denied.

From September 22, 2008, a combined 40 percent, but no higher, 
rating for the Veteran's right knee retropatellar pain syndrome 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for the Veteran's 
lumbar strain with degenerative changes is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board is 
initiated by a notice of disagreement (NOD) and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished.  In essence, the following sequence is required: There 
must be a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing an 
SOC; and finally the claimant, after receiving the SOC, must 
complete the process by stating his argument in a timely- filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

A November 2007 rating decision awarded the Veteran service 
connection for PTSD.  The Veteran submitted a timely notice of 
disagreement with the staged ratings assigned in March 2008.  A 
March 2009 rating decision granted an increased rating (to 
70 percent).  However, no subsequent SOC has been issued.  Under 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
instruct the originating agency that this issue remains pending 
in appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  It is noteworthy that the claim is not before 
the Board at this time and will be before the Board only if the 
Veteran timely files a substantive appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

The RO or the AMC should issue to the 
Veteran and his representative an 
appropriate SOC addressing the issue of 
entitlement to an increased rating for PTSD 
and inform them of the requirements to 
perfect an appeal.  If the Veteran perfects 
the appeal, the RO or the AMC should ensure 
that all required development is completed 
before the case is returned to the Board.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


